      6:19-cv-01772-HMH          Date Filed 06/21/19      Entry Number 1        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Kevin McKee,                          )       C.A. No.: 6:19-cv-01772-HMH
                                      )
               Plaintiff,             )
                                      )
       vs.                            )       COMPLAINT
                                      )
Companion Life Insurance              )
Company,                              )
                                      )
               Defendant.             )


       The Plaintiff, complaining of the Defendant herein, would show unto this Honorable

Court as follows:

                                                 I.

       Plaintiff is a citizen and resident of Waterloo, South Carolina.

                                                II.

       Defendant is an insurance company organized and existing pursuant to the laws of one of

the States of the United States, and which does business in Laurens, South Carolina.

                                                III.

       In this matter, Plaintiff seeks long term disability benefits under an ERISA plan pursuant

to 29 U.S.C. § 1132(a)(1)(B), and this court has jurisdiction to hear this matter based upon a

federal question. Defendant is subject to jurisdiction in this court because it has more than

minimum contacts with this forum (see 29 U.S.C. § 1132(e)).

                                                IV.

       Until February 2018, Plaintiff was employed with Mogul S.C. Nonwovens Corporation,

and as an employee of Mogul S.C. Nonwovens Corporation, Plaintiff was provided with long




                                           Page 1 of 4
      6:19-cv-01772-HMH          Date Filed 06/21/19         Entry Number 1     Page 2 of 4




term disability coverage via a plan which was fully insured by Defendant. Besides being the

insurer of the plan, Defendant is also the sole entity responsible for determining whether claims

such as the Plaintiff’s should be paid. Accordingly, Defendant is the claim administrator and a

fiduciary of the plan for the purpose of deciding whether benefits are payable. As the claim

administrator, insurer, and fiduciary of the plan in which Plaintiff participated the Defendant is a

proper party Defendant in the matter sub judice wherein Plaintiff seeks benefits pursuant to

ERISA 29 U.S.C. §1132(a)(1)(B).

                                                   V.

       Plaintiff became disabled because of certain problems from which he suffered. Plaintiff

was forced to cease working and he filed a claim for long term disability benefits.

                                                  VI.

       Defendant paid Plaintiff long term disability benefits from May 13, 2018 through March

13, 2019. Defendant denied Plaintiff’s claim after March 13, 2019. Plaintiff appealed the denial

and fully exhausted administrative remedies, but Defendant has failed and refused to provide

additional benefits.

                                                  VII.

       Defendant made its claim decision while operating under a conflict of interest which

significantly influenced the Defendant to deny Plaintiff’s claim. The Defendant’s decision was

not based upon substantial evidence or the result of a principled and reasoned decision-making

process. Instead, the Defendant’s decision was reached by Defendant ignoring relevant evidence

pertaining to Plaintiff’s claim and, instead, relying upon biased information and flawed expert

opinions. Accordingly, Defendant operated under a conflict of interest which improperly and

significantly influenced its claim decision.




                                               Page 2 of 4
       6:19-cv-01772-HMH            Date Filed 06/21/19        Entry Number 1        Page 3 of 4




                                 FOR A FIRST CAUSE OF ACTION

                                                   VIII.

          Plaintiff incorporates all prior allegations, where not inconsistent, as if fully set forth

herein.

                                                    IX.

          Plaintiff respectfully requests that this Court consider the administrative record compiled

in this case and any other evidence relevant to any factors discussed by Champion v. Black &

Decker, 550 F.3d 353 (4th Cir. 2008), if applicable and depending on the standard of review, and

declare, pursuant to 29 U.S.C. §1132(a)(1)(B), that Plaintiff is entitled to the benefits which he

seeks under the terms of the plan. In the event that the court reviews the record and/or other

relevant information and determines that the Defendant abused its discretion or that its decision

is not supported by the record, but that the substance of the record might not support Plaintiff’s

entitlement to benefits then Plaintiff respectfully asks that, in the event of such a finding, that the

court exercise its inherent power to remand Plaintiff’s claim for a “full and fair” review by the

appropriate claim fiduciary Defendant. Should the court award Plaintiff any part of the relief

requested, Plaintiff additionally prays that the Court award him attorney’s fees and costs

pursuant to 29 U.S.C. §1132(g).

          WHEREFORE, having fully stated his complaint against the Defendant, Plaintiff prays

for a declaration of entitlement to the long term disability benefits he seeks pursuant to 29 U.S.C.

§1132(a)(1)(B), attorney’s fees and costs pursuant to 29 U.S.C. §1132(g), and such other and

further relief as this Court deems just and proper, including pre-judgment interest on all benefits

due from the point at which benefits were payable through the time of judgment.




                                                Page 3 of 4
      6:19-cv-01772-HMH   Date Filed 06/21/19   Entry Number 1   Page 4 of 4




                                    s/M. Leila Louzri_________________
                                    M. Leila Louzri, Esq.
                                    Federal Bar #: 12007
                                    FOSTER LAW FIRM, LLC
                                    Post Office Box 2123
                                    Greenville, South Carolina 29602
                                    (864) 242-6200
                                    (864) 233-0290 (facsimile)
                                    E-mail: llouzri@fosterfoster.com

Date: June 21, 2019                 Attorneys for Plaintiff




                                  Page 4 of 4
